ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                  )
                                                 )
    C.J. Mahan Construction Company              )       ASBCA No. 59001
                                                 )
    Under Contract No. W912P5-10-C-0008          )

    APPEARANCE FOR THE APPELLANT:                        Daniel F. Edwards, Esq.
                                                          Thompson Hine LLP
                                                          Columbus, OH

    APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                          Engineer Chief Trial Attorney
                                                         Thomas M. Browder III, Esq.
                                                         Bill D. Woodard, Esq.
                                                          Engineer Trial Attorneys
                                                          U.S. Anny Engineer District, Nashville

                                    ORDER OF DISMISSAL

          The dispute has been settled. The appeal is dismissed with prejudice.

          Dated: 3 September 2014
                                                                  /--

                                                     '~Uy~.~Mrn
                                                     " DIANA S/DICKINSON
                                                       Administtative Judge
                                                       Armed Services Board
                                                       of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 59001, Appeal of C.J. Mahan
    Construction Company, rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




l